Opinion issued February 25, 2014




                                   In The

                            Court of Appeals
                                   For The

                        First District of Texas
                           ————————————
                            NO. 01-13-00910-CV
                          ———————————
  HSBC BANK USA NATIONAL ASSOCIATION, AS TRUSTEE FOR
   OPTEUM MORTGAGE ACCEPTANCE CORPORATION ASSET
 BACKED PASS THROUGH CERTIFICATES, SERIES 2005-3, Appellant
                                     V.
                    DENISE A. LEINWEBER, Appellee


                  On Appeal from the 152nd District Court
                           Harris County, Texas
                    Trial Court Case No. 2012-72323-A


                        MEMORANDUM OPINION

      Appellant, HSBC Bank USA National Association, as Trustee for Opteum

Mortgage Acceptance Corporation Asset Backed Pass Through Certificates, Series
2005-3, has filed an unopposed motion to dismiss the appeal. We grant the motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Massengale and Huddle.




                                         2